FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10120

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00734-CKJ

 v.
                                                 MEMORANDUM*
JACK MARTIN VOSE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jack Martin Vose appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vose contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009) (per curiam). Vose is not entitled to a

sentence reduction because his sentence was not “based on a sentencing range that

has subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). Rather, his sentence was based on the statutory mandatory minimum

under 21 U.S.C. § 841(b)(1)(B)(vii). The district court properly denied relief.1 See

Paulk, 569 F.3d at 1095-96.

      Vose’s additional claims do not support relief under section 3582(c)(2). See

Dillon v. United States, 560 U.S. 817, 826 (2010) (section 3582(c) does not permit

a “plenary resentencing hearing”).

      AFFIRMED.




      1
      Vose’s contention that he was not subject to the enhanced mandatory
minimum because the judgment does not cite 21 U.S.C. § 851(a) is unavailing. The
mandatory minimum is set forth in 21 U.S.C. § 841(b)(1)(B)(vii).

                                         2                                   15-10120